Case 2:19-cr-00150-SPC-NPM Document 81 Filed 05/10/21 Page 1 of 3 PageID 344




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                               CASE NO.: 2:19-cr-150-FtM-38NPM

ALEX JARED ZWIEFELHOFER
                      /

                                 Status Conference
                              (VIDEO CONFERENCE)

 Presiding Judge:              United States District Judge Sheri Polster Chappell
 Magistrate Judge:             United States Magistrate Judge Nicholas P. Mizell
 Counsel for Plaintiff:        Jesus M. Casas
 Counsel for Defendants:       D. Todd Doss, Susan Marcus and Erin Hyde counsel
                               for Zweifelhoffer
                               Bjorn Brunvand and Steven Malone for Lang

 Date and Time:                May 10, 2021 at 10:15am
 Deputy Clerk:                 Allison Holland
 Court Reporter:               Stacey Raikes
 Interpreter:

Start Time: 10:15am         This hearing is being conducted by Zoom video conference.

      AUSA Josie Thomas and AUSA Jesus Casas for Government; AFPD’s D. Todd
      Doss, Susan Marcus and Erin Hyde for defendant, Attorney Brunvand and
      Malone for co-defendant Lang, all participants are present by video.

      Media requests to attend conference; the Court advises parties of Local Rule
      prohibiting the recording of proceedings.

      Today court conducting six-month status to see where case is and how
      progressing. Co-defendant Craig Lang now in custody in Ukraine fighting
      extradition order. The Court inquires of co-defendant counsel as to timeline
      for co-defendant formally brought into jurisdiction of court? Attorney
      Brunvand advises time frames as to court’s ruling are unknown at this time.

      The Court inquires of Zweifelhoffer case regarding any effect to his case given
      Lang status change/update? AUSA Casas advises defendants are currently on
Case 2:19-cr-00150-SPC-NPM Document 81 Filed 05/10/21 Page 2 of 3 PageID 345




      two different tracks. Lang not currently in jurisdiction of Court, and does not
      believe properly “in the case” at this point due to defendant being in Ukraine.
      Discovery forwarded to Zweifelhoffer’s counsel; remaining discovery items
      should be resolved this week. The Government is still pursuing death penalty,
      there has been no change in status at this point.
      Death penalty removed from Lang’s case in order to extradite back to US.

      AFPD Doss advises still in restricted process of working through case and
      discovery. Now that things are starting to open back up counsel will hopefully
      be able to be more productive on case. Discovery is still ongoing.
      AFPD Doss advises travel was arranged then cancelled due to positive COVID
      testing.
      The Court inquires of Zweifelhoffer’s learned counsel as to ability to travel.
      Attorney Marcus requests to extend date travel to allow to continue to meet
      with counsel and discuss case.

      AFPD Doss requests six-months continuance to continue working on case and
      will know more regarding death penalty status.
      No objection from the Government.

      The Court advises Lang’s counsel attending at request of Court in the event
      there were additional issues to discuss. The Court appointed counsel as soon
      as possible to avoid delays in case once extradition issue resolved.

      Attorney Brunvand advises Government not willing to provide discovery until
      Lang transferred to jurisdiction. Also request Government file a notice of
      intent not to seek death penalty, however Government not able or not willing
      to do so at this time.
      AUSA Casas states counsel can use public access to obtain case documents
      until extradited. The waiver of death penalty complete and documentation
      provided to counsel but will not formally file a notice at this time.
      AUSA Thomas confirms once Lang is extradited to our jurisdiction the
      Government will file a notice of no seek.

      The Court will not force Government to produce discovery at this time, but once
      extradition is decided the government will need to follow rules of discovery and
      provide discovery as requested.

      Nothing further from the parties.

      10:35am dismiss government and media to allow ex parte conversation with
      defense counsel.

      10:35am: OFF THE RECORD DISCUSSION.

                                          -2-
Case 2:19-cr-00150-SPC-NPM Document 81 Filed 05/10/21 Page 3 of 3 PageID 346




      For the reasons stated on the record, the Court grants defense request to
      continue case.

      Matter continued to the December 2021 Trial Cycle commencing December 1,
      2021, with another Status Conference on November 7, 2021 @ 10:30am.
      The Court finds that the ends of justice are served by granting this continuance
      and excludes all time from today until the end of the December 2021 trial term.

End time:   10:50am




                                        -3-
